Exhibit 10.3

AGREEMENT AND RELEASE

This Separation Agreement and General Release (this “Agreement”) dated as of
July 31, 2018 (the “Effective Date”) is entered into by and between Trans-Lux
Corporation, a Delaware corporation (the “Company”) and Jean-Marc Allain
(“Employee,” and, together with the Company, the “Parties”).

 

RECITALS

WHEREAS, the Parties are subject to an employment agreement dated March 30, 2015
(the “Employment Agreement”), whereby the Employee would serve as Chief
Executive Officer (“CEO”) of the Company;

WHEREAS, the Employee has not been acting CEO or serving in his other capacities
since April 24, 2018;

WHEREAS, the Parties desire to amicably terminate the employment relationship
and settle all issues between them, including any issues under the Employment
Agreement;

NOW THEREFORE, in consideration of the foregoing and in consideration of the
covenants, warranties and promises set forth below, receipt of which is hereby
acknowledged, the Parties agree as follows:

AGREEMENT


1.                 THE PARTIES ACKNOWLEDGE AND AGREE THAT EMPLOYEE VOLUNTARILY
RESIGNED AS PRESIDENT AND CHIEF EXECUTIVE OFFICER AND CHIEF ACCOUNTING OFFICER
AS WELL AS A DIRECTOR OF  THE COMPANY AS OF  JULY 16, 2018 (“SEPARATION DATE”).
EXCEPT AS REQUIRED OR PERMITTED BY THIS AGREEMENT, AS OF THE DATE OF EXECUTION
OF THIS AGREEMENT, THE EMPLOYEE SHALL NOT HOLD HIMSELF OUT AS AN EMPLOYEE,
AGENT, OR REPRESENTATIVE OF THE COMPANY OR ANY OF ITS AFFILIATES. 


2.                  IN CONSIDERATION FOR THE PROMISES UNDER THIS AGREEMENT, THE
COMPANY SHALL: (I) PROVIDE EMPLOYEE SEVERANCE EQUAL TO EMPLOYEE’S BASE SALARY
UNDER THE EMPLOYMENT AGREEMENT FOR A PERIOD OF TEN WEEKS FROM JULY 20, 2018
(UNTIL SEPTEMBER 30, 2018) AGGREGATING $ 57,692.30 LESS ACCRUED VACATION PAY OF
$12,882.69 (89.32 HOURS) FOR A NET SEVERANCE AMOUNT OF $44,909.61, LESS
APPLICABLE TAXES AND WITHHOLDINGS, TO BE PAID IN INSTALLMENTS IN ACCORDANCE WITH
THE COMPANY’S STANDARD PAYROLL PRACTICES, AND (II) REIMBURSE EMPLOYEE FOR
$5,179.03 IN BUSINESS EXPENSES MADE ON THE COMPANY’S BEHALF, AND (III) REIMBURSE
EMPLOYEE FOR THE COMPANY’S PORTION OF THE COBRA PREMIUMS ASSOCIATED WITH HEALTH
INSURANCE CONTINUATION COVERAGE UNTIL THE EARLIEST OF (A) THREE (3) MONTHS FROM
THE SEPARATION DATE OR (B) THE FIRST DATE ON WHICH EMPLOYEE BECOMES ELIGIBLE FOR
COVERAGE UNDER ANOTHER GROUP HEALTH INSURANCE PLAN; PROVIDED THAT EMPLOYEE
TIMELY ELECTS AND IS ELIGIBLE FOR COBRA COVERAGE.  THE COMPANY SHALL REIMBURSE
EMPLOYEE WITHIN TEN (10) BUSINESS DAYS OF ITS RECEIPT OF DOCUMENTATION FROM
EMPLOYEE SHOWING PROOF OF PAYMENT OF SUCH COBRA PREMIUMS.  EMPLOYEE AGREES TO
IMMEDIATELY NOTIFY THE COMPANY SHOULD EMPLOYEE BECOME ELIGIBLE FOR HEALTH CARE
BENEFITS UNDER ANOTHER GROUP HEALTH INSURANCE PLAN AT ANY TIME PRIOR TO THE END
OF THE THREE (3) MONTH REIMBURSEMENT PERIOD. ALL PAYMENTS UNDER (I) OF THIS
PARAGRAPH ABOVE SHALL BEGIN TO BE MADE WITHIN SEVEN (7) DAYS FOLLOWING THE
RELEASE EFFECTIVE DATE, DEFINED BELOW. THE COMPANY AND THE EMPLOYEE ACKNOWLEDGE
THAT INSPERITY PEO SERVICES, L.P. (“INSPERITY”) HAS NO OBLIGATION TO PAY THE
EMPLOYEE THE COMPENSATION SET FORTH IN THIS SECTION  2.

1

--------------------------------------------------------------------------------






3.                  THE EMPLOYEE ACKNOWLEDGES THAT ALL TERMS OF THE EMPLOYMENT
AGREEMENT INTENDED TO SURVIVE TERMINATION OF THE EMPLOYMENT AGREEMENT, REMAIN IN
EFFECT, INCLUDING BUT NOT LIMITED TO THE RESTRICTIVE COVENANTS IN SECTIONS
6.1-6.4 OF THE EMPLOYMENT AGREEMENT. THE EMPLOYEE ACKNOWLEDGES THAT HE IS NOT
ENTITLED TO PAYMENT OF ANY MONIES OWED UP TO AND INCLUDING THE SEPARATION DATE
AND THAT HE IS NOT ENTITLED TO THE BENEFITS LISTED IN SECTION 2 OF THIS
AGREEMENT.


4.                  (A) AS A MATERIAL INDUCEMENT TO THE EMPLOYEE ENTERING INTO
THIS AGREEMENT, AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, EMPLOYEE, ON BEHALF OF HIMSELF AND
HIS HEIRS, EXECUTORS, ADMINISTRATORS, TRUSTEES, LEGAL REPRESENTATIVES, AGENTS
AND ASSIGNS (COLLECTIVELY THE “EMPLOYEE RELEASORS”) FOREVER RELEASES AND
DISCHARGES (I) THE COMPANY AND INSPERITY AND THEIR RESPECTIVE PAST, PRESENT AND
FUTURE PARENT ENTITIES, SUBSIDIARIES, DIVISIONS, AFFILIATES AND RELATED BUSINESS
ENTITIES, SUCCESSORS AND ASSIGNS, AND THEIR RESPECTIVE PAST, PRESENT AND FUTURE
DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS, PARTNERS, FIDUCIARIES, AGENTS,
TRUSTEES, ADMINISTRATORS, EMPLOYEES AND ASSIGNS, WHETHER ACTING ON BEHALF OF THE
COMPANY OR IN THEIR INDIVIDUAL CAPACITIES, COLLECTIVELY, (THE “COMPANY
RELEASEES”) FROM ANY AND ALL CLAIMS, CLAIMS WHICH ANY OF THE EMPLOYEE RELEASORS
EVER HAD, NOW HAVE, OR MAY HAVE AGAINST ANY OF THE COMPANY RELEASEES FROM THE
BEGINNING OF THE WORLD THROUGH THE EFFECTIVE DATE; PROVIDED HOWEVER THAT THIS
RELEASE DOES NOT RELEASE OR WAIVE ANY REPRESENTATIONS, COVENANTS, DUTIES OR
OBLIGATIONS OF THE COMPANY RELEASEES UNDER THIS AGREEMENT.


  (B)   WITHOUT LIMITING THE GENERALITY OF THE FOREGOING SUBSECTION (A), THIS
AGREEMENT IS INTENDED TO AND SHALL RELEASE THE COMPANY RELEASEES FROM ANY AND
ALL CLAIMS ARISING OUT OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY AND/OR THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT, INCLUDING BUT NOT LIMITED TO ANY CLAIM(S)
UNDER OR ARISING OUT OF (I) THE EMPLOYMENT AGREEMENT, (II) TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; (III) THE AMERICANS WITH DISABILITIES ACT,
AS AMENDED; (IV) THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”) (EXCLUDING CLAIMS FOR ACCRUED, VESTED BENEFITS UNDER ANY EMPLOYEE
BENEFIT PLAN OF THE COMPANY IN ACCORDANCE WITH THE TERMS OF SUCH PLAN AND
APPLICABLE LAW); (V) THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967; (VI) THE
OLDER WORKERS BENEFITS PROTECTION ACT; (VII) THE SARBANES-OXLEY ACT OF 2002;
(VIII) THE DODD-FRANK ACT; (IX) THE INTERNAL REVENUE CODE OF 1986; (X) THE NEW
YORK LABOR LAW; (XI) THE NEW YORK WAGE THEFT PREVENTION ACT, (XII) THE NEW YORK
STATE OR CITY HUMAN RIGHTS LAWS; (XIII) THE NEW YORK CITY EARNED SICK TIME ACT;
(XIV) ALLEGED DISCRIMINATION OR RETALIATION IN EMPLOYMENT (WHETHER BASED ON
FEDERAL, STATE OR LOCAL LAW, STATUTORY OR DECISIONAL); (XV) THE TERMS AND
CONDITIONS OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, THE SEPARATION OF SUCH
EMPLOYMENT, AND/OR ANY OF THE EVENTS RELATING DIRECTLY OR INDIRECTLY TO OR
SURROUNDING THAT SEPARATION; AND (XVI) ANY LAW (STATUTORY OR DECISIONAL)
PROVIDING FOR ATTORNEYS’ FEES, COSTS, DISBURSEMENTS AND/OR THE LIKE.

2

--------------------------------------------------------------------------------






  (C)   NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO PREVENT EMPLOYEE FROM FILING A CHARGE WITH OR PARTICIPATING IN AN
INVESTIGATION CONDUCTED BY ANY GOVERNMENTAL AGENCY, INCLUDING, WITHOUT
LIMITATION, THE UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY COMMISSION (“EEOC”)
OR APPLICABLE STATE OR CITY FAIR EMPLOYMENT AGENCY OR THE SECURITIES AND
EXCHANGE COMMISSION (“SEC”), TO THE EXTENT REQUIRED OR PERMITTED BY LAW.
NEVERTHELESS, EMPLOYEE UNDERSTANDS AND AGREES THAT HE IS WAIVING ANY RELIEF
AVAILABLE (INCLUDING, FOR EXAMPLE, MONETARY DAMAGES OR REINSTATEMENT), UNDER ANY
OF THE CLAIMS AND/OR CAUSES OF ACTION WAIVED IN SECTIONS 4(A) AND (B), INCLUDING
BUT NOT LIMITED TO FINANCIAL BENEFIT OR MONETARY RECOVERY FROM ANY LAWSUIT FILED
OR SETTLEMENT REACHED BY THE EEOC OR ANYONE ELSE WITH RESPECT TO ANY CLAIMS
RELEASED AND WAIVED IN THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING, NOTHING IN
THIS AGREEMENT LIMITS EMPLOYEE’S RIGHT TO RECEIVE AN AWARD FOR INFORMATION
PROVIDED TO THE SEC OR OTHER SIMILAR GOVERNMENT AGENCY OR COMMISSION.


5.                  THE EMPLOYEE SHALL HAVE UP TO TWENTY-ONE (21) DAYS FROM THE
DATE OF THEIR RECEIPT OF THIS AGREEMENT, TO CONSIDER THE TERMS AND CONDITIONS OF
THE AGREEMENT. THEY MAY ACCEPT THIS AGREEMENT AT ANY TIME BY EXECUTING IT AND
RETURNING IT TO SAL ZIZZA NO LATER THAN 5:00 P.M. ON THE TWENTY-FIRST (21ST) DAY
AFTER THEIR RECEIPT OF THIS AGREEMENT.  THEREAFTER, THE EMPLOYEE WILL HAVE SEVEN
(7) DAYS TO REVOKE THIS AGREEMENT BY STATING HIS DESIRE TO DO SO IN WRITING TO
SAL ZIZZA. THE EFFECTIVE DATE OF THIS AGREEMENT SHALL BE THE EIGHTH (8TH) DAY
FOLLOWING THE EMPLOYEE SIGNING OF THIS AGREEMENT (THE “RELEASE EFFECTIVE DATE”),
PROVIDED THE EMPLOYEE DOES NOT REVOKE THE AGREEMENT DURING THE REVOCATION
PERIOD.  IN THE EVENT THE EMPLOYEE DOES NOT ACCEPT THIS AGREEMENT AS SET FORTH
ABOVE, OR IN THE EVENT THE EMPLOYEE REVOKES THIS AGREEMENT DURING THE REVOCATION
PERIOD, THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO THE OBLIGATION OF THE
COMPANY AND ITS SUBSIDIARIES AND AFFILIATES TO PROVIDE THE PAYMENTS AND/OR
BENEFITS REFERRED TO IN PARAGRAPH 2 ABOVE, SHALL AUTOMATICALLY BE DEEMED NULL
AND VOID.  


6.                  (A)  THE EMPLOYEE ACKNOWLEDGES THAT HE HAS NOT AND WILL NOT
ENGAGE IN ANY CONDUCT, MAKE ANY COMMENT, OR ACT IN ANY MANNER, WHICH IS
DEROGATORY TOWARDS THE COMPANY, THEIR OPERATIONS, THEIR AFFILIATES, OR
LICENSEES, AND HAS NOT OR WILL NOT ENGAGE IN CONDUCT THAT IS INJURIOUS TO THE
COMPANY’S OR THE COMPANY RELEASEES’ REPUTATION OR INTEREST, OR ANY CONDUCT THAT
WOULD REASONABLY BE EXPECTED TO LEAD TO UNWANTED OR UNFAVORABLE PUBLICITY TO THE
COMPANY, INCLUDING BUT NOT LIMITED TO (I) DIVULGING, COMMUNICATING, OR IN ANY
WAY MAKING USE OF ANY CONFIDENTIAL INFORMATION (DEFINED BELOW) ACQUIRED IN THE
PERFORMANCE OF HIS DUTIES AT THE COMPANY OR (II) PUBLICLY DISPARAGING (OR
INDUCING OR ENCOURAGING OTHERS TO PUBLICLY DISPARAGE) THE COMPANY, ITS
EMPLOYEES, OR THE COMPANY RELEASEES. 

             (b)  Employee represents that he has not filed any grievance, suit,
action or claim against any of the Company Releasees and, to the extent in
compliance with applicable law, that he will not do so at any time hereafter
with respect to the matters set forth herein, other than to enforce the terms of
this Agreement. 

3

--------------------------------------------------------------------------------






             (C)  THE EMPLOYEE ACKNOWLEDGES THAT THE TERMS OF THE COMPANY’S
POLICIES REGARDING CONFIDENTIALITY AND NON-DISCLOSURE, INCLUDING THE COMPANY’S
POLICIES AS DEFINED IN SECTION 6.2 OF THE EMPLOYMENT AGREEMENT, ARE (OTHER THAN
AS SET FORTH HEREIN) INCORPORATED HEREIN BY REFERENCE, AND EMPLOYEE AGREES AND
ACKNOWLEDGES THAT HE IS BOUND BY THEIR TERMS. SPECIFICALLY, EMPLOYEE MAY NOT
DISCLOSE ANY TRADE SECRETS, CONFIDENTIAL OR PROPRIETARY INFORMATION, KNOWLEDGE,
OR KNOW-HOW PERTAINING TO THE PAST OR PRESENT BUSINESS OF THE COMPANY OR ANY
CONFIDENTIAL OR PROPRIETARY INFORMATION CONCERNING ANY PAST OR PRESENT ASSETS OR
LIABILITIES OF THE COMPANY (COLLECTIVELY, THE “CONFIDENTIAL INFORMATION”),
INCLUDING, WITHOUT LIMITATION, ITS FINANCIAL STATEMENTS, BUSINESS PLANS,
MARKETING IDEAS AND PLANS, INTERNAL MEMORANDA, REPORTS, AUDITS, PATIENT SURVEYS,
EMPLOYEE SURVEYS, OPERATING POLICIES, QUALITY ASSURANCE MATERIALS, FEES, AND
OTHER MATERIALS OR RECORDS OF A PROPRIETARY NATURE.  EMPLOYEE FURTHER AGREES NOT
TO DISCLOSE OR USE ANY CONFIDENTIAL INFORMATION FOR ANY PURPOSE, INCLUDING
WITHOUT LIMITATION ANY COMPETITIVE PURPOSE, UNLESS AUTHORIZED TO DO SO BY THE
COMPANY IN WRITING.  EMPLOYEE’S OBLIGATIONS WILL CONTINUE WITH RESPECT TO
CONFIDENTIAL INFORMATION UNTIL SUCH INFORMATION BECOMES GENERALLY AVAILABLE FROM
PUBLIC SOURCES THROUGH NO FAULT OF EMPLOYEE OR ANY REPRESENTATIVE OF EMPLOYEE.
EMPLOYEE WILL PROMPTLY DELIVER TO THE COMPANY THE LAPTOP COMPUTER IN HIS
POSSESSION. THE COMPANY WILL RETURN THE LAPTOP TO EMPLOYEE ONCE IT HAS REMOVED
PROPRIETARY INFORMATION. THE PARTIES AGREE THAT EMPLOYEE MAY KEEP HIS CELL PHONE
NUMBER AND CELL PHONE. UPON THE COMPANY’S REQUEST, EMPLOYEE WILL PROMPTLY (AT
HIS OPTION BUT AT THE COMPANY’S EXPENSE) DELIVER TO THE COMPANY OR DESTROY ALL
DOCUMENTS, RECORDS, FILES, NOTEBOOKS, MANUALS, LETTERS, NOTES, REPORTS, PATIENT
AND SUPPLIER LISTS, COST AND PROFIT DATA, E-MAIL, APPARATUS, HARDWARE, SOFTWARE,
DRAWINGS, BLUEPRINTS, AND ANY OTHER MATERIAL OF THE COMPANY OR ANY OF ITS
AFFILIATED ENTITIES OR LICENSEES, INCLUDING ALL MATERIALS PERTAINING TO
CONFIDENTIAL INFORMATION DEVELOPED BY THE COMPANY, AND ALL COPIES OF SUCH
MATERIALS, WHETHER OF A TECHNICAL, BUSINESS OR FISCAL NATURE, WHETHER ON THE
HARD DRIVE OF A LAPTOP OR DESKTOP COMPUTER, IN HARD COPY, DISK OR ANY OTHER
FORMAT, WHICH ARE IN HIS POSSESSION, CUSTODY OR CONTROL.


7.          THE EMPLOYEE (AT THE COST OF THE COMPANY) WILL REASONABLY COOPERATE
WITH THE COMPANY AND/OR ITS SUBSIDIARIES AND AFFILIATES AND ITS/THEIR COUNSEL IN
CONNECTION WITH ANY INVESTIGATION, ADMINISTRATIVE PROCEEDING OR LITIGATION
RELATING TO ANY MATTER IN WHICH EMPLOYEE WAS INVOLVED OR OF WHICH EMPLOYEE HAS
KNOWLEDGE.


8.                  THE TERMS AND CONDITIONS OF THIS AGREEMENT ARE AND SHALL BE
DEEMED TO BE CONFIDENTIAL, AND SHALL NOT BE DISCLOSED BY EMPLOYEE OR BY THE
COMPANY TO ANY PERSON OR ENTITY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY, EXCEPT IF REQUIRED BY LAW, AND TO EMPLOYEE’S OR THE COMPANY’S
ACCOUNTANTS, ATTORNEYS, AND SPOUSE, PROVIDED THAT THEY AGREE TO MAINTAIN THE
CONFIDENTIALITY OF THIS AGREEMENT.  EMPLOYEE AND THE COMPANY FURTHER REPRESENT
THAT EACH HAS NOT DISCLOSED THE TERMS AND CONDITIONS OF THIS AGREEMENT TO ANYONE
OTHER THAN THEIR ATTORNEYS, ACCOUNTANTS AND SPOUSE. 


9.                  THE MAKING OF THIS AGREEMENT IS NOT INTENDED, AND SHALL NOT
BE CONSTRUED, AS AN ADMISSION THAT ANY OF THE PARTIES HERETO HAVE VIOLATED ANY
FEDERAL, STATE OR LOCAL LAW (STATUTORY OR DECISIONAL), ORDINANCE OR REGULATION,
BREACHED ANY CONTRACT, OR COMMITTED ANY WRONG WHATSOEVER.


10.              THE PARTIES AGREE THAT THIS AGREEMENT MAY NOT BE USED AS
EVIDENCE IN A SUBSEQUENT PROCEEDING EXCEPT IN A PROCEEDING TO ENFORCE THE TERMS
OF THIS AGREEMENT.

4

--------------------------------------------------------------------------------





11.              The Employee acknowledges that: (a) he has carefully read this
Agreement in its entirety; (b) he has had an opportunity to consider fully the
terms of this Agreement; (c) he has been given twenty-one (21) days from the day
he received a copy of this Agreement and understands and agrees that he is
specifically releasing the Company from any and all claims; (d) he has been
advised by the Company to consult with an attorney of his choosing in connection
with this Agreement; (e) he fully understands the significance of all of the
terms and conditions of this Agreement and he has discussed it with his
independent legal counsel, or has had a reasonable opportunity to do so; and (f)
he is signing this Agreement voluntarily and of his own free will and assents to
all the terms and conditions contained herein.

Each person signing this Agreement in his or her representative capacity
represents and warrants by signing this Agreement that it is his or her intent
to bind his or her principal to the terms contained herein, that the person
signing in his or her representative capacity has been authorized to bind the
respective principal to such terms, and that it is the principal's intent to be
so bound. Each party represents and warrants that no other person or entity has
had any interest in the claims, demands, obligations, or causes of action
referred to in this Agreement except as otherwise set forth herein and that each
party has the sole right and exclusive authority to execute this Agreement
either in his/her individual capacity or as a representative of the company for
which he/she signs.  This Agreement upon each party’s execution and delivery
will be, valid and binding obligations of such party, enforceable against
him/her/it in accordance with the terms hereof and thereof, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors generally and by equitable principles.  Each party represents that
it/he/she has received independent legal and tax advice in connection with this
Agreement and fully understands the legal and tax ramifications of this
Agreement and the transactions set forth herein. The parties acknowledge that
this Agreement is fair and equitable, and it is not the result of any fraud,
duress or undue influence exercised by either of the parties.


12.              THIS AGREEMENT IS BINDING UPON, AND SHALL INURE TO THE BENEFIT
OF THE PARTIES AND THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, AND ASSIGNS.  EACH OF PARTIES SHALL TAKE ANY AND ALL STEPS, AND
EXECUTE ANY AND ALL DOCUMENTS, REASONABLY REQUESTED BY THE OTHER PARTY TO
EFFECTUATE THE PURPOSES SET FORTH IN THIS AGREEMENT.


13.              IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD BY A COURT OF
COMPETENT JURISDICTION TO BE ILLEGAL, VOID, OR UNENFORCEABLE, SUCH PROVISION
SHALL BE OF NO FORCE AND EFFECT.  HOWEVER, THE ILLEGALITY OR UNENFORCEABILITY OF
SUCH PROVISION SHALL HAVE NO EFFECT UPON, AND SHALL NOT IMPAIR THE
ENFORCEABILITY OF, ANY OTHER PROVISION OF THIS AGREEMENT; PROVIDED, HOWEVER,
THAT, UPON ANY FINDING BY A COURT OF COMPETENT JURISDICTION THAT ANY OF THE
RELEASES OR COVENANTS PROVIDED FOR BY SECTIONS 3, 4, AND/OR 6 ABOVE ARE ILLEGAL,
VOID, OR UNENFORCEABLE, THE PARTIES AGREE TO EXECUTE RELEASES, WAIVERS AND/OR
COVENANTS WITH SUBSTANTIALLY SIMILAR PROVISIONS THAT ARE LEGAL AND ENFORCEABLE. 
FINALLY, ANY BREACH OF ANY OF THE TERMS OF SECTIONS 3, 4, 6, AND/OR 8 ABOVE
SHALL CONSTITUTE A MATERIAL BREACH OF THIS AGREEMENT AS TO WHICH ANY PARTY MAY
SEEK APPROPRIATE RELIEF IN A COURT OF COMPETENT JURISDICTION.

5

--------------------------------------------------------------------------------






14.              THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAWS PROVISIONS THEREOF.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY APPROPRIATE STATE OR
FEDERAL COURT OF RECORD IN NEW YORK, NY OVER ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT LEGALLY
POSSIBLE, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING.


15.              THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL BE
CONSIDERED ONE AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN ONE OR
MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH OF THE PARTIES AND DELIVERED TO THE
OTHER PARTY.  FACSIMILE OR .PDF SIGNATURES SHALL HAVE THE SAME FORCE AND EFFECT
AS ORIGINAL SIGNATURES.  THE FAILURE OF EITHER PARTY TO THIS AGREEMENT TO INSIST
UPON THE PERFORMANCE OF ANY OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, OR
THE WAIVER OF ANY BREACH OF ANY OF THE TERMS AND CONDITIONS OF THIS AGREEMENT,
SHALL NOT BE CONSTRUED AS THEREAFTER WAIVING ANY SUCH TERMS AND CONDITIONS, BUT
THE SAME SHALL CONTINUE AND REMAIN IN FULL FORCE AND EFFECT AS IF NO SUCH
FORBEARANCE OR WAIVER HAD OCCURRED.  THE DRAFTING AND NEGOTIATION OF THIS
AGREEMENT HAVE BEEN PARTICIPATED IN BY EACH OF THE PARTIES, AND FOR ALL PURPOSES
THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN DRAFTED JOINTLY BY EACH OF THE
PARTIES.


16.              ALL NOTICES UNDER THIS AGREEMENT SHALL BE IN WRITING, AND SHALL
BE DEEMED GIVEN WHEN PERSONALLY DELIVERED, OR DELIVERED BY OVERNIGHT COURIER, OR
THREE DAYS AFTER BEING SENT BY PREPAID CERTIFIED OR REGISTERED U.S. MAIL TO THE
ADDRESS OF THE PARTY AS SET FORTH AT THE BEGINNING OF THIS AGREEMENT OR SUCH
OTHER ADDRESS AS SUCH PARTY LAST PROVIDED TO THE OTHER BY WRITTEN NOTICE.  


17.              THIS AGREEMENT CONSTITUTES THE COMPLETE UNDERSTANDING BETWEEN
THE PARTIES WITH RESPECT TO THE TERMINATION OF EMPLOYEE’S EMPLOYMENT AT THE
COMPANY AND SUPERSEDES ANY AND ALL AGREEMENTS, UNDERSTANDINGS, AND DISCUSSIONS,
WHETHER WRITTEN OR ORAL, BETWEEN THE PARTIES REGARDING THE SUBJECT HEREIN.  NO
AMENDMENT OF ANY PROVISION OF THIS AGREEMENT SHALL BE VALID UNLESS THE SAME
SHALL BE IN WRITING AND SIGNED BY EACH OF THE PARTIES HERETO. THE COMPANY AND
THE EMPLOYEE ACKNOWLEDGE THAT INSPERITY IS A THIRD PARTY BENEFICIARY OF SECTIONS
2 AND 4 OF THIS AGREEMENT.

[Signature page follows]

6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date above.


Trans-Lux Corporation

By:

/s/ Alberto Shaio

Title: CEO

Date: August 20, 2018

 

 

 

 

 

 

Agreed to and Accepted:

Date:

/s/ Jean-Marc Allain

Jean-Marc Allain

 

7